Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 1-3, 19 and 21-24 are all the claims for this application.
2.	Claims 1-3, 19 and 21-24 are amended and Claims 4-5 are canceled in the Response of 12/2/2021.
3.	Claims 3 and 24 are withdrawn without traverse pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2020.
4.	Clams 1-2, 19 and 21-23 are all the claims under examination.
5.	The Office Action contains new grounds for objection and rejection. This Office Action is final.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Written Description
6.	The rejection of Claims 1-2, 4-5, 19, 21-22 and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims.
Applicants have amended the claims into a BiTE antibody, comprising 
an anti-TAG72 domains (scfv) from the CC49 human TAG72 antibody (i.e. the VH comprises CDR1, CDR2 and CDR3 domains having the amino acid sequences of SEQ ID NOs: 12, 13 and 14, respectively; and the VL comprises CDR1, CDR2 and CDR3 
an anti-human CD3ε domains (scfv).

Claim Rejections - 35 USC § 112, fourth paragraph
7.	The rejection of Claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is moot for the canceled claim.

Rejections Maintained
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

8.	The provisional rejection of Claims 1-2, 19, 21 and 23 on the ground of nonstatutory double patenting as being unpatentable over Claims 6-14 referencing Claim 1 of copending Application No. 16/318,589 (reference application; Claims 6-12 allowed on 12/23/2021; yet to issue) is maintained. 
	Applicants allege on p. 4 of the Response of 12/2/2021 they have “Submitted with this response a Terminal Disclaimer.” Close inspection of the application contents does not reveal a Terminal Disclaimer for the reference application having been filed with the response. Applicants response is incomplete.
	The provisional rejection is maintained.	

New Grounds for  Objection
Claim Objections
9.	Claims 1-2, 19 and 21-23 are objected to because of the following informalities:
a) Claims 1-2, 19 and 21-23 are inconsistent for claiming “TAG72” in some instances and “TAG-72” in other instances. It is appreciated that the claims are amended to one form or the other.
b) Claim 19 omits the article “the” and should be amended to recite “wherein the anti-TAG72 VH domain” in order to comport with instant Claim 21.
Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-2, 19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1-2, 19 and 21-23 are indefinite for reciting that an amino acid  sequence is, per se, a SEQ ID NO. It is inconceivable how that is possible. The claims should be amended to recite an or the “amino acid sequence of SEQ ID NO” in order to more properly indicate that the sequence is not a SEQ ID NO but is the sequence of the SEQ ID NO.  

Conclusion
11.	No claims are allowed.
12.	The sequence of SEQ ID NO: 11 in Claim 22 is free from the art.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643